DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 9/9/2022, with respect to the rejection(s) of claim(s) 1 – 3 and 5 – 9 are under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Block et al. (WO 2014/081840 A1; “Block”), have been fully considered and are persuasive.  Therefore, this rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Packard et al. (EP 0821766 B1; hereinafter “Packard”).
The previous rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
Election/Restrictions
Claims 4, 10, 11, and new dependent claims 17 – 20, remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 7, these claims recite the phrase “for example” which is considered indefinite. The metes and bonds of the claim scope are not clear. Without knowing this information, one of ordinary skill in the art would not know whether they are infringing on the claims or not.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 5, 13 and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Packard et al. (EP 0821766 B1; hereinafter “Packard”), as evidenced by Harris, IV (US 2003/0071245 A1; hereinafter “Harris”).
Regarding claim 1, Packard teaches a modular bio-processing unit comprising:
a housing (miniature electrofluidic module 10; paragraphs [0002], [0039] and [0040]; figure 11) having at least one internal fluid path, the housing having at least one inlet and at least one outlet, each in fluid communication with the at least one fluid path (e.g., various passageways in intermediate manifold layer 64 and inlets/outlets 20; paragraphs [0020], [0021],, [0023], [0043] and [0062]; figure 11);
at least one sensor element operatively associated with the at least one internal fluid path, the at least one sensor element including elements of one or more of: a flow rate or flow direction sensor, a conductivity sensor, a pressure sensor, a pH sensor, an air trap and a light absorbance sensor such as a UV light absorbance sensor (e.g., pressure and flow rate sensors; paragraph [0030]; flow measurement operations may be conducted through the use of separate tubes; paragraph [0069]);
at least one fluid flow inducing component operatively associated with the at least one internal fluid path (e.g., micromachined pumps; paragraph [0030]; and diaphragm pumps; paragraph [0067]); and
plural valves (e.g., valves 14, 110, 112, 114, 116, 118, 120, 122 and 124; paragraphs [0049] – [0054]) capable of preventing or reducing flow in the at least one internal fluid path (e.g., various passageways in intermediate manifold layer 64; paragraphs [0043] and [0062]; figure 11); 
wherein the unit comprises a front plate (e.g., layer 24), a back plate (e.g., layer 80), and a middle plate (e.g., layer 64) between the front plate and the back plate (paragraph [0040]; figure 11).
Regarding claim 2, Packard teaches the modular bio-processing unit of claim 1, wherein the unit includes a selection valve for selecting input into the at least one internal fluid path from plural sources (e.g., eight two-way valves 14 of module 10 are configured to perform the equivalent function of four three-way selector valves; paragraph [0059]).
Regarding claim 3, Packard teaches the modular bio-processing unit of claim 2, wherein the at least one flow inducing component (e.g., micromachined pumps; paragraph [0030]; and diaphragm pumps; paragraph [0067]) is capable of providing a direction of intended flow in the unit, and wherein the selection valve (e.g., eight two-way valves 14 of module 10 are configured to perform the equivalent function of four three-way selector valves; paragraph [0059]) is upstream of the at least one flow inducing component and said sensors and said plural valves and downstream of the selection valve.
Regarding claim 5, Packard teaches the modular bio-processing unit of claim 1, wherein the housing has an external cassette configuration arranged to fit within or adjacent a cassette holder (e.g., module 10 is arranged to fit onto fixture 250; paragraphs [0002] and [0041]; figure 3).
Regarding claim 13, Packard teaches the modular bio-processing unit of claim 1, wherein the plural valves are configured to selectively divert flow relative to the at least one sensor element (e.g., valves 14, 110, 112, 114, 116, 118, 120, 122 and 124; paragraphs [0049] – [0054]).
Regarding claim 14, Packard teaches the modular bio-processing unit of claim 1, wherein the at least one internal fluid path is defined in the middle plate (e.g., various passageways in intermediate manifold layer 64; paragraphs [0043] and [0062]; figure 11).
Claim(s) 15 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Packard et al. (EP 0821766 B1; hereinafter “Packard”) as evidenced by Harris, IV (US 2003/0071245 A1; hereinafter “Harris”).
Regarding claim 15, Packard teaches the modular bio-processing unit of claim 1, wherein the front, middle, and back plates each comprise a plastic (the module 10 is made of FR-4; (paragraph [0041]), which is a thermoset plastic material as evidenced by Harris; paragraph [0060]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Packard et al. (EP 0821766 B1; hereinafter “Packard”). 
Regarding claim 6, Packard does not specifically teach two or more modular bio-processing units each of claim 1, wherein the two or more units have a different bio-processing capacity by virtue of different cross section areas of their respective at least one internal fluid paths, and/or their differing respective pump capacities.
However, Packard does teach that multiple micromachined devices (module 10) can be packaged  in a common single miniaturized layer package (paragraphs [0025] – [0028] and [0032]). Packard further teaches that the module 10 can be manufactured with additional passageways or variations in flow configuration at the time of manufacture (paragraph [0063]). The incorporation of  modules having different processing capabilities due to different flow configurations would have been considered to be suitable and predictable to a person of ordinary skill in the art depending on the needs of the particular application, such as for dialysis (paragraph [0064]) or other processing. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the two or more units have a different bio-processing capacity by virtue of different cross section areas of their respective at least one internal fluid paths, and/or their differing respective pump capacities.
Regarding claim 7, Packard does not specifically teach a bio-processing system including plural bioprocessing units each of claim 1, and a cassette holder configured to receive the or each cassette for supporting the cassette in use in a stack of said units.
However, Packard does teach the modular bio-processing unit of claim 1, wherein the housing has an external cassette configuration arranged to fit within or adjacent a cassette holder (e.g., module 10 is arranged to fit onto fixture 250; paragraphs [0002] and [0041]; figure 3). Packard does teach that multiple micromachined devices (module 10) can be packaged in a common single miniaturized layer package (paragraphs [0025] – [0028] and [0032]). It would have been considered to be suitable and predictable to a person of ordinary skill in the art to assemble the multiple interconnected modules in a stack with the cassette holder (e.g., fixture 250). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein bio-processing system includes a plural bioprocessing units each of claim 1, and a cassette holder configured to receive the or each cassette for supporting the cassette in use in a stack of said units.
Regarding claim 8, Packard teaches that the cassette holder (fixture 250) and each cassette (module 10) can have complementary configurations for supplying power to the units and for proving a signal path to and/or from each unit in use in a stack of said units (the modules can be flush-mounted for fluidic connections through matable electric connectors to an electrical controller for operating the micro devices in the flat pack module; paragraphs [0031] – [0033]).
Regarding claim 9, Packard teaches the bio-processing system of claim 8, wherein the holder’s complementary configurations supply electrical and/or pneumatic power and signal paths for each unit (the modules can be flush-mounted for fluidic connections through matable electric connectors to an electrical controller for operating the micro devices in the flat pack module; paragraphs [0031] – [0033]).
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 16, the cited prior art neither teaches nor fairly suggests the modular bio-processing unit of claim 1, wherein the plural valves each comprise a respective valve stem having a slot aligned with an arcuate duct in the stem, and first and second seals for sealing against a respective stem orifice in the front and middle plates.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Karp et al. (US 6,935,772 B2) teach a multilayer microfluidic mixer device. Asogawa et al. (WO 2009/119698 A1) teach a flow passage control mechanism for a multilayer laminated microchip. Antocci et al. (WO 02/28532 A2) teach a multilayer microfluidic substrate assembly.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796